Hutcheson, J.
1. The Central Telephone Company of Georgia sued to enjoin enforcement of a license tax of fifty dollars for the year 1933, assessed by the City of Nashville, in which the telephone company had an office and conducted a telephone business. It was alleged in the petition that the tax was unreasonable, excessive, and confiscatory; that the total gross receipts from intrastate business at the exchange in the City of Nashville for the year 1932 amounted to $5015.58; that its interstate business totalled $74.39, amounting in the aggregate to $5089.97; that the total operating expense for the year 1932 was $4014.55, and its tax expense was $544.00, making a total operating expense of $4608.55, leaving to the telephone company a net profit of $481.42 for the year 1932, without deducting any charge for depreciation or interest. The petition was filed on August 1, 1933, and alleged that for the year 1933, up to July 1, the company had sustained a net loss of over $1200, and was then operating its business in Nashville at a loss.
• The petition did not show that the tax was unreasonable or confiscatory as charged, and the court did not err in sustaining a general demurrer and dismissing the petition. Atlantic Postal Telegraph-Cable Co. v. Savannah, 136 Ga. 657 (71 S. E. 1115); Steuer v. Atlanta, 176 Ga. 433 (2) (168 S. E. 7); National Linen Service Cor. v. Albany, 177 Ga. 81 (169 S. E. 894). This case is distinguished from such cases as Atlantic Postal Telegraph-Cable Co. v. Savannah, 133 Ga. 66 (65 S. E. 184), Postal Telegraph-Cable Co. v. Cordele, 141 Ga. 658 (82 S. E. 26), and Western Union Telegraph Co. v. Fitzgerald, 149 Ga. 330 (100 S. E. 104). In each of these cases the amount of the tax was much greater in proportion to the amount of taxable business done by the company than was true of the tax imposed in the instant case.
*2312. The decision first rendered in this case, affirming the judgment of the trial court, is, on motion for rehearing, withdrawn and the foregoing is substituted therefor. The motion for rehearing is denied.

Judgment affirmed.

All the Justices concur, except Allcinson, J., who dissents. Gilbert, J., concurs in the judgment.